 

ll l is § E:Ti

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

 

hh'\* 4 r' Rl'\

U\Ji !J lU

 

 

 

 

UNITED STATES DISTRICT CoURTS@U%tE;;-’§; ML
sr '= '~
SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or A&er November l, 1987)

 

 

 

V

DAVID CHARLES WOHLWEND (l)
Case Number: 14CR2473-CAB

AM'RUTI-IA N. JINDAL, FEDERAL DEFENDERS, INC.

Defendant’s Attomey
REGISTRATION No. 42227298

g n
THE DEFENDANTZ
lXI admitted guilt to violation of allegation(s) No. 1 AND 2

i:l was found guilty in violation of allegation(s) No. after denial Of guilty

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nvS, Failure to report to USPO (US Probation Oftice) upon release from custody
2 nv21, Failure to participate in drug aftercare program; and

nvS, Failure to be truthful and/or follow instructions

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

   

ober 12 2

Date of Impo yf Sentence

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
 

 

    

 

l4CR2473-CAB

 

AO 24SB (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: DAVID CHARLES WOHLWEND (l) Judgment - Page 2 of 2
CASE NUMBER: l4CR2473-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TEN (10) MONTHS.

|:|l]

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
|:| at A.M. on

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before

E as notified by the United States Marshal.

E as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

//

Def`endant delivered on to

 

 

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

l4CR2473-CAB

 

